NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    DIODORO CORTINA, JR., Appellant.

                             No. 1 CA-CR 16-0877
                               FILED 11-14-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-155194-001
              The Honorable Bradley H. Astrowsky, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                            STATE v. CORTINA
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer B. Campbell joined.


B R O W N, Judge:

¶1            Diodoro Cortina, Jr. appeals his convictions and sentences for
possession or use of narcotic drugs and possession of drug paraphernalia.
Cortina's counsel filed a brief in compliance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), advising that after
searching the record on appeal, he found no meritorious grounds for
reversal. Cortina was given the opportunity to file a supplemental brief but
did not do so.

¶2              Our obligation is to review the entire record for reversible
error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We view the
facts in the light most favorable to sustaining the conviction and resolve all
reasonable inferences against Cortina. State v. Guerra, 161 Ariz. 289, 293
(1989).

¶3            On October 21, 2014, Officer Merkel recognized Cortina as
having an outstanding arrest warrant so he placed Cortina under arrest.
Merkel searched Cortina incident to the arrest and found in his backpack
two syringes, a spoon with black burn marks, a plastic container with a
razor blade, a piece of cotton, a lighter, and black tar heroin in Cortina’s
backpack. Cortina later admitted that the heroin in his backpack was worth
three to five dollars, and that he planned to use the heroin to keep from
getting sick. The items Merkel found in Cortina’s backpack were consistent
with the intravenous use of heroin. A forensic scientist tested the substance,
confirmed it was heroin, and found it weighed 0.11 grams, a usable quantity
of heroin.

¶4           A jury found Cortina guilty of possession or use of narcotic
drugs, a class 4 felony, and possession of drug paraphernalia, a class 6
felony. The superior court imposed a mitigated, concurrent sentence of
eight and one-half years for the class 4 felony and three years for the class 6
felony, with credit for 240 days presentence incarceration credit. This
timely appeal followed.




                                      2
                           STATE v. CORTINA
                           Decision of the Court

¶5            After a thorough review of the record, we find no reversible
error. See Clark, 196 Ariz. at 541, ¶ 50. The record reflects Cortina was
represented by counsel at all stages of the proceedings against him. Except
for a brief period when the superior court answered a jury question, at
which counsel waived Cortina's presence, Cortina was present at all critical
stages. The evidence presented supports that the convictions and the
sentences imposed fall within the range permitted by law. As far as the
record reveals, these proceedings were conducted in compliance with
Cortina's constitutional and statutory rights and the Arizona Rules of
Criminal Procedure. We therefore affirm the convictions and the resulting
sentences.

¶6            Defense counsel's obligations pertaining to Cortina's
representation in this appeal have ended. Counsel need do no more than
inform Cortina of the outcome of this appeal and his future options, unless,
upon review, counsel finds "an issue appropriate for submission" to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On the court's own motion, Cortina has 30 days
from the date of this decision to proceed, if he wishes, with a pro per motion
for reconsideration. Cortina has 30 days from the date of this decision to
proceed, if he wishes, with a pro per petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3